DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 18 recite “the front and back edges” lacking antecedent basis.
Claims 16 and 17 are rejected for depending from claim 10.
Claims 19 and 20 are rejected for depending from claim 18.
The claim will be examined as best understood.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-12, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,732,519 to Leek.
Regarding claim 1, Leek discloses a foundation to frame connection having a foundation with top and side wall (fig. 2: 3 & 4), a frame member with upper, side and bottom surface (6, 7 & 8), a foundation connector having a foundation attachment section being curved with openings and attached to the foundation side wall (fig. 4: see curved portion 11 & 12 attached at foundation side wall), and a frame attachment portion being connected with the foundation attachment section and the frame attachment section having a curved (15 & 16) frame attachment base connected to the side of the frame and having an opening (16 & 20).  Anchors (21) in the foundation attachment section and attached to the side of the foundation and fasteners (20) in the frame attachment section and attached to the frame member and the openings in the foundation attachment base and the frame attachment base have scalloped side walls (see scallops, rounded cuts, at figs. 2 & 7: 30, at 13 being curved and rounded scalloped ends of 13, and at 16 and 20 where ends of slots are scalloped, being curved cuts).

Regarding claim 4, the frame and foundation sections of the connector are attached by a curved central transition portion (fig. 4: 47 & 31).
Regarding claim 5, the foundation attachment base and the frame attachment base are concave with respect to the transition section which is convex respective to the base and frame bases (fig. 4: see 16, 31, 12).
Regarding claims 6, 11, the openings are elongated (fig. 7: see 16, 13).
Regarding claims 7, 12, the openings in the foundation attachment base extend into a straight portion of the foundation attachment section (fig. 8: see where opening at 12 extends straight towards 11 which is a straight section).
Regarding claims 9, 14, the openings have upturned lips (30, and curvature at 15,), the lips being edges.
Regarding claims 10, 18, as best understood, the connector has embossments (47) parallel to the lateral axis.
Regarding claim 16, the embossments are side by side and parallel (47).
Regarding claim 20, the embossments are a side by side parallel pair.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,732,519 to Leek.
Regarding claim 17, Leek does not specifically disclose the embossments as having flat tops and flat angled sections as this cannot be verified by the drawings of Leek.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to change the shape of the embossments in Leek because a change in shape is within the level of ordinary skill in the art absent persuasive evidence that the particular configuration is significant (see MPEP 2144.04 (IV) (B).  The use of straight edges would be a mere design choice having no detrimental effect on Leek and it is also known that straight edges provide rigidity.  The mere changing of shape from a curve to a straight portion is a simple design choice also based upon the tooling used to make the connector in addition to the added rigidity previously mentioned.




Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,732,519 to Leek in view of U.S. Design Patent US D436,311 to Edvardsson.
Regarding claim 19, Leek does not disclose ovals between embossments.  Edvardsson discloses this as seen in fig. 1 of Edvardsson.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Leek by adding ovals, as disclosed by Edvardsson, in order to further lighten the connector and save material.


Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are moot under new grounds of rejections.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633